Citation Nr: 0524643	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  Service in Vietnam is indicated by the 
evidence of record.  The veteran has been awarded one Air 
Medal without combat V device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded by the Board in 
September 2004.


REMAND

The Board notes that, following the Board's September 2004 
remand and after the issuance of a supplemental statement of 
the case in February 2005, the veteran submitted new evidence 
in the form of a lay statement from one of his friends with 
whom he served in Vietnam.  This evidence was received by the 
RO in March 2005, the month following the issuance of a 
supplemental statement of the case (SSOC) by the Appeals 
Management Center (AMC).  The evidence was forwarded to the 
Board.  See 38 C.F.R. § 19.37(b) (2004).  Because this new 
evidence, which was timely submitted, has not been considered 
by the Agency of Original Jurisdiction (AOJ), and because the 
veteran has not waived his right to have the evidence 
considered by the AOJ, the Board will remand for further 
adjudicatory action.  See 38 C.F.R. § 20.1304 (2004); see 
generally VAOPGCPREC 1-2003.  

As noted in the Board's remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) affects this 
claim.  As part of the notice required by the VCAA, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of 


the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not yet 
been told of the information or evidence that is necessary to 
substantiate his claim for psychiatric disability other than 
PTSD.  A December 2001 letter was sent to the veteran 
regarding post-traumatic stress disorder (PTSD), but he was 
never given a VCAA notice regarding any other psychiatric 
disability, and he was not informed regarding what 
information or evidence was yet required regarding the PTSD 
claim after the RO had received additional evidence in 2003.

On remand, the veteran was sent a letter in September 2004 
generally describing VA's duties under VCAA.  That letter 
told the veteran he should submit any information or evidence 
he had which he thought would support his claim.  The letter 
told of the types of evidence VA was responsible for getting, 
and what evidence VA would obtain on the veteran's behalf.  
The letter also described what was required for service 
connection in general terms, but without specifics regarding 
a claim of service connection for psychiatric disability, and 
the veteran was not informed regarding what information or 
evidence was yet required regarding the PTSD claim after the 
RO had received additional evidence in 2003, all of which was 
required by the Board's previous remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  See also Quartuccio, supra, 
at 187 (2002).  The veteran should 
specifically be told of the 
information or evidence that is yet 
required to substantiate his claim 
for an acquired psychiatric 
disorder, to include PTSD.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should address the 
evidence received since the February 
2005 supplemental statement of the 
case was issued, especially the 
statement from the veteran's friend 
where he sets forth stressful events 
he and the veteran experienced.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004). 



 Department of Veterans Affairs


